Title: From Thomas Jefferson to Robley Dunglison, 4 July 1825
From: Jefferson, Thomas
To: Dunglison, Robley


                        Dear Doctor
                        
                            Monto
                            July 4. 25
                    Your kind lre of the 2d seems to forbid all further controversy on the subject of compensation for your late trouble. in   asking your attentions so freely I had no doubt of permission to remunerate them, and should have been much happier in that permission. the remembrance of them, however long gratefully, is but a meagre equivalent. against the last sentence of your letter however I must protest as I could not take the benefit of future services but on the condition of duly acquiting them. on this preliminary  I shall be happy to avail myself of your assistance in preference to all others and under the same professional restrictions in the future accident  to my ill health which I have so much reason to expect. with my acknolegements for the past accept assurances of my friendly and high respect & esteem
                        Th: J.